



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bariamis, 2012
    ONCA 52

ATE: 20120127

DOCKET: C53125

Feldman, Watt JJ.A. and Dambrot J. (
ad hoc
)

BETWEEN

Her Majesty The Queen

Respondent

and

Panayiotis Bariamis

Appellant

John Weisdorf, Q.C., for the appellant

David Finley, for the respondent

Heard and endorsed: January 25, 2012

On appeal from the conviction entered on October 14, 2010
    and the sentence imposed on January 7, 2011 by Justice John McMahon of the Superior
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant abandons his conviction appeal, and seeks leave to
    appeal his sentence of one year for fraud and forgery plus three years
    probation.

[2]

In argument, the appellant sought to have the sentence varied to
    an intermittent sentence of 90 days to be imposed in order to allow the
    appellant to earn money for restitution. In our view, the sentence imposed by
    the trial judge was within the range and not unfit. The appellant is to be
    commended for continuing to make restitution to the victims. However, we see no
    basis to interfere with the sentence that was imposed. Leave to appeal sentence
    is granted but the appeal is dismissed.


